Pee Curiam:
This was an appeal from the refusal of the court below to open a judgment. In the Appeal of the Jenkintown National Bank, decided at this term, and reported in 124 Pa. 387, it was held that “ An application to open a judgment entered upon a warrant of attorney or judgment note, is an equitable proceeding, addressed to the discretion of the court, and is to he disposed of in accordance with the principles of equity. The judge to whom the application is made acts as a chancellor, and upon appeal the Supreme Court will only see that his discretion has been properly exercised.” There is nothing upon this record to show that the learned judge below did not properly exercise his discretion in refusing to open this judgment. There was some conflict of testimony, it is true. That, however, is no reason why the judgment should have been opened. The . learned court had a right to pass upon the evidence, and has done so. Aside from this the judgment note was given in 1875. Judgment was entered upon it March 14, 1881. The motion to open was made February 25, 1888. If there is any equity in the case, which is more than doubtful, it is exceedingly stale.
The decree is affirmed and the appeal dismissed at the1 costs of the appellants.